Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018).
	Claim 1 recites the following:
	A system for automatically reducing software regression for a software payload applied to a plurality of computing platforms by a software updater, the system comprising: [Additional elements that do not amount to more than the judicial exception]
	an anomaly detector configured to analyze telemetry data for the computing platforms to produce failure data for the computing platforms; [Abstract idea of collecting and analyzing data]
	an escalation engine configured to receive payload rollout data from the software updater and track state information for the computing platforms; [Abstract idea of collecting and analyzing data]
	a decision engine communicatively coupled to the plurality of computing platforms, the software updater, the anomaly detector, and the escalation engine, the decision engine including an electronic processor configured to: [Additional elements that do not amount to more than the judicial exception]
		receive, from the software updater, a health request associated with the software payload; [Abstract idea of collecting data]

		determine a plurality of unified logging service (ULS) tags associated with the software payload; [Abstract idea of analyzing data]
		query the anomaly detector for failure data, for the subset of the plurality of computing platforms, corresponding to the ULS tags, the failure data including pre-deployment failure data and post-deployment failure data; [Abstract idea of collecting and analyzing data]
		detect a potential software regression associated with the software payload by comparing the pre-deployment failure data and the post-deployment failure data; and [Abstract idea of collecting and analyzing data]
		in response to detecting a potential software regression, transmit, to the escalation engine, an event based on the potential software regression. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 2 recites the following:
	The system of claim 1, further comprising: a root cause analyzer configured to apply machine learning models to software deployment and monitoring data to identify potential root causes for software failures; [Abstract idea of collecting and analyzing data]
	wherein the decision engine is communicatively coupled to the root cause analyzer and the electronic processor is further configured to query the root cause analyzer based on the potential software regression; and [Abstract idea of collecting and analyzing data]
	receive, from the root cause analyzer, at least one change list identifier identifying at least one potential root cause for the potential software regression; [Abstract idea of collecting and analyzing data]
	wherein the event is based on the potential software regression and the at least one potential root cause. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 3 recites the following:
	The system of claim 1, wherein the electronic processor is further configured to receive, from an onboarding portal, a policy associated with at least one of the computing platforms, the policy including at least one critical ULS tag; and [Abstract idea of collecting data]
	detect a potential software regression associated with the software payload based on the at least one critical ULS tag. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.

	Claim 4 recites the following:
	The system of claim 1, wherein the electronic processor is further configured to detect a potential software regression associated with the software payload by [Abstract idea of analyzing data]
	generating a pre-deployment failure rate for at least one of the plurality of ULS tags based on the pre-deployment failure data; [Abstract idea of manipulating data]
	generating a post-deployment failure rate for the at least one of the plurality of ULS tags based on the post-deployment failure data; [Abstract idea of manipulating data]
	determining a difference between the pre-deployment failure rate and the post-deployment failure rate; and [Abstract idea of analyzing data]
	when the difference exceeds a failure threshold, determining that a potential software regression associated with the software payload is detected. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 5 recites the following:
	The system of claim 4, wherein the electronic processor is further configured to receive, from an onboarding portal, a policy associated with at least one of the computing platforms, the policy including the failure threshold. [Abstract idea of collecting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 6 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 7 recites the following:
	The system of claim 1, wherein the anomaly detector is configured to analyze telemetry data for the computing platforms using at least one selected from the group consisting of an error threshold for a software feature, a machine learning model trained on historical telemetry data associated with the computing platforms, a support vector machine, and a weighted graph. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 8 recites the following:
	The system of claim 1, wherein the electronic processor is configured to transmit an event by transmitting at least one selected from the group consisting of an incident management system log entry, a command to halt deployment of the software payload for a subset of the plurality of computing platforms that have not completed deployment of the software payload, and a command to revert deployment of the software payload for the subset of the plurality of computing platforms that have completed deployment of the software payload. [Abstract idea of collecting, analyzing, and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 9 recites the following:
	The system of claim 1, wherein the electronic processor is configured to transmit, to the software updater, a health indication for the software payload based on the potential software regression. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 10 recites the following:
	A method for automatically reducing software regression for a software payload applied to a plurality of computing platforms by a software updater, the method comprising: [Additional elements that do not amount to more than the judicial exception]
	receiving, from a software updater, a health request associated with the software payload; [Abstract idea of collecting data]
	in response to receiving the health request, retrieving, from an escalation engine, a plurality of identifiers identifying a subset of the plurality of computing platforms that have completed deployment of the software payload [Abstract idea of collecting and analyzing data]
	determining a plurality of unified logging service (ULS) tags associated with the software payload; [Abstract idea of analyzing data]
	querying an anomaly detector for failure data, for the subset of the plurality of computing platforms, corresponding to the ULS tags, the failure data including pre-deployment failure data and post-deployment failure data; [Abstract idea of collecting and analyzing data]
	detecting a potential software regression associated with the software payload by comparing the pre-deployment failure data and the post-deployment failure data; [Abstract idea of analyzing data]
	in response to detecting a potential software regression, querying a root cause analyzer based on the potential software regression; [Abstract idea of collecting and analyzing data]

	transmitting, to an escalation engine, an event based on the potential software regression and the at least one potential root cause. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 11 recites the following:
	The method of claim 10, further comprising: receiving, from an onboarding portal, a policy associated with at least one of the computing platforms, the policy including at least one critical ULS tag; and detecting a potential software regression associated with the software payload based on the at least one critical ULS tag. [Abstract idea of collecting and analyzing data]
MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 12 recites the following:
	The method of claim 10, further comprising: generating a pre-deployment failure rate for at least one of the plurality of ULS tags based on the pre-deployment failure data; generating a post-deployment failure rate for the at least one of the plurality of ULS tags based on the post-deployment failure data; determining a difference between the pre-deployment failure rate and the post-deployment failure rate; and when the difference exceeds a failure threshold, determining that a potential software regression associated with the software payload is detected. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 13 recites the following:
	The method of claim 12, further comprising: receiving, from an onboarding portal, a policy associated with at least one of the computing platforms, the policy including the failure threshold. [Abstract idea of collecting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 14 recites the following:
	The method of claim 10, wherein determining a plurality of ULS tags includes transmitting a request to the software updater. [Abstract idea of collecting data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 15 recites the following:

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 16 recites the following:
	The method of claim 10, wherein transmitting an event includes transmitting at least one selected from the group consisting of an incident management system log entry, a command to halt deployment of the software payload for a subset of the plurality of computing platforms that have not completed deployment of the software payload, and a command to revert deployment of the software 
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 17 recites the following:
	The method of claim 10, further comprising: transmitting, to the software updater, a health indication for the software payload based on the potential software regression. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 18 recites the following:
	A non-transitory computer-readable medium including instructions executable by an electronic processor to perform a set of functions, the set of functions comprising: [Additional elements that do not amount to more than the judicial exception]
	receiving, from a software updater, a health request associated with the software payload; [Abstract idea of collecting data]
	in response to receiving the health request, retrieving, from an escalation engine, a plurality of identifiers identifying a subset of the plurality of computing platforms that have completed deployment of the software payload [Abstract idea of collecting and analyzing data]
	determining a plurality of unified logging service (ULS) tags associated with the software payload; [Abstract idea of analyzing data]
	querying an anomaly detector for failure data, for the subset of the plurality of computing platforms, corresponding to the ULS tags, the failure data including pre-deployment failure data and post-deployment failure data; [Abstract idea of collecting and analyzing data]

	when a potential software regression is detected, querying a root cause analyzer based on the potential software regression; [Abstract idea of collecting and analyzing data]
	receiving, from the root cause analyzer, at least one change list identifier identifying at least one potential root cause for the potential software regression; and [Abstract idea of collecting and analyzing data]
	transmitting, to an escalation engine, an event based on the potential software regression and the at least one potential root cause. [Abstract idea of collecting and analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 19 recites the following:
	The non-transitory computer-readable medium of claim 18, the set of functions further comprising: generating a pre-deployment failure rate for at least one of the plurality of ULS tags based on the pre-deployment failure data; [Abstract idea of manipulating data]
	generating a post-deployment failure rate for the at least one of the plurality of ULS tags based on the post-deployment failure data; [Abstract idea of manipulating data]
	determining a difference between the pre-deployment failure rate and the post-deployment failure rate; and [Abstract idea of analyzing data]
	when the difference exceeds a failure threshold, determining that a potential software regression associated with the software payload is detected. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
	Claim 20 recites the following:
	The non-transitory computer-readable medium of claim 18, wherein transmitting an event includes transmitting at least one selected from the group consisting of an incident management system log entry, a command to halt deployment of the software payload for a subset of the plurality of computing platforms that have not completed deployment of the software payload, and a command to revert deployment of the software payload for the subset of the plurality of computing platforms that have completed deployment of the software payload. [Abstract idea of collecting, analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis. Accordingly, the claimed invention takes a generic approach and applies it to an application of choice. This generic approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies. (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computing platform, processor, software, etc.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. US 2020/0401397 [Abstract, Background and Summary]
Dhayapule et al. US 2019/0155674 [Abstract, Background and Summary]
Gurumurthy et al. US 2015/0052402 [Abstract, Background and Summary]
Barros et al. US 2015/0324182 [Abstract and Background]
Dubey et al. US 9,092,287 [Abstract and FIG. 3]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts do not teach the following limitations from independent claim 1:
	A system for automatically reducing software regression for a software payload applied to a plurality of computing platforms by a software updater, the system comprising:
	an anomaly detector configured to analyze telemetry data for the computing platforms to produce failure data for the computing platforms;
	an escalation engine configured to receive payload rollout data from the software updater and track state information for the computing platforms;
	a decision engine communicatively coupled to the plurality of computing platforms, the software updater, the anomaly detector, and the escalation engine, the decision engine including an electronic processor configured to:
		receive, from the software updater, a health request associated with the software payload;
		in response to receiving the health request, retrieve, from the escalation engine, a plurality of identifiers identifying a subset of the plurality of computing platforms that have completed deployment of the software payload;
		determine a plurality of unified logging service (ULS) tags associated with the software payload;
		query the anomaly detector for failure data, for the subset of the plurality of computing platforms, corresponding to the ULS tags, the failure data including pre-deployment failure data and post-deployment failure data;
		detect a potential software regression associated with the software payload by comparing the pre-deployment failure data and the post-deployment failure data; and
		in response to detecting a potential software regression, transmit, to the escalation engine, an event based on the potential software regression.
	The prior art generally teach methods for deploying and monitoring software updates for potential failures. The claimed invention builds on the prior arts and details a particular implementation for implementing that general method, as recited in claim 1. The other independent claims recite similarly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113